Title: To Benjamin Franklin from Barbeu-Dubourg, 29 July 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
Paris, 29e. jt. 1779
A la requisition de M de La Lande qui part aujourd’huy pour la Bresse, j’implore de nouveau vos bontés et votre protection pour le sr. des Raggi qui a deja eu l’honneur de vous voir. Il a grande impatience de partir pour combattre sur la mer les ennemis des 13 etats, et servir ensuite sur terre cette nouvelle patrie, dès qu’il y sera adopté sous vos auspices. M hennin 1er. Commis des affaires etrangeres à qui il a eté adressé par M de la Lande, lui a dit qu’on lui expedieroit immediatement son passeport sans aucune difficulté, si vous vouliez prendre la peine de le demander; comme le sr. de Raggi vous en supplie, et que j’imagine que vous pouvez le faire sans vous compromettre en rien.
Par occasion, permettez moi de vous rappeller la petite requête que j’ai pris la liberté de vous presenter deja plusieurs fois, en faveur de M. Gregoire Negociant du havre qui jouit de beaucoup de consideration dans sa province et qui est proche parent de mon ami Agatange Le Roy cloitre st. honoré. Il desire ardemment ou le titre (sans emolument quelconques) de Consul des Etats unis pour la Normandie, ou seulement pour le havre, ou si cela ne se peut au moins une petite marque de confiance pour etre designé aux Americains qui pourroient aborder dans ce port, ou y avoir quelque affaire, comme Ami de leur nation, digne de les servir et zelé a le faire et surtout pouvoir se flatter que s’il arrivoit que le Congrès vous donnat par la suite des ordres pour etablir des consuls dans nos ports, vous auriez la bonté de vous souvenir de lui, et de ne pas donner cette commission a quelque autre qui surement ne s’en aquitteroit pas mieux et difficilement aussi bien que lui. Je vous prie instamment de me faire au moins sur cela une reponse honnete par ecrit, que je puisse montrer a son Cousin, ou a lui, s’il vient en cette ville, afin de lui prouver que je n’ai point negligé son affaire, parceque j’ai veritablement toutes sorte de raisons pour m’y interesser, ne fût-ce que parce qu’il m’a fait boire d’excellentes liqueurs de la Martinique, dont il ne faudroit pourtant pas faire mention dans votre lettre ostensible.
J’attens toujours la suite de vos oeuvres (y compris même la morale des echecs) et quand vous pourrez me l’envoyer sans vous gener, je tacherai d’en user à votre satisfaction, ou tacherai du moins de n’en pas abuser.
Est-il vrai que vous ayez des nouvelles sures de la defaite du gl. Prevost par le gl. Lincoln? Et n’en avez vous point d’autres?
Je suis en attendant le plaisir de vous revoir avec un tendre respect, Monsieur et cher Ami, Votre t. h. et o. serviteur
Dubourg
 
Notation: Dubourg 29. Juillet 1779.
